Broyles, C. J.
The defendant was convicted of possessing whisky. ’ The only witness who testified about the alleged whisky transaction stated on his cross-examination as follows: “I could not say positively that this was the negro. This negro (indicating defendant) looks a little older than the negro I bought the liquor from. I would not identify this man (indicating the defendant) as being the man, only he is about the same size and color. This negro here (indicating the defendant) looks older. All negroes are not about the same color, some are bright and some dark. I know lots of negroes the same color. I have never seen this negro before to-day that I know of. I would not swear *195that I ever saw him before, only what he told me. I would not swear positively that he is the same negro.”
The verdict of guilty was not authorized by the evidence, and the court’s refusal to grant a new trial was error.

Judgment reversed.


Lulce and Bloodworth, JJ., concur.